Exhibit 10.1

 

Name of Investor:

SUBSCRIPTION AGREEMENT

____________________________

 

THIS SUBSCRIPTION AGREEMENT (the “Agreement”) by and between Paramount Gold
Nevada Corp., a Nevada corporation (the “Company”), and the undersigned
individual, corporation, limited liability company, partnership, trust or
employee benefit plan executing this Agreement as the investor (the “Investor”),
provides as follows:

 

Recitals

 

A.This Agreement is made in connection with the Company’s offering (the
“Offering”) of units (the “Units”) each consisting of one share (the “Shares”)
of the Company’s common stock, par value $0.01 per share (“Common Stock”) and
one warrant to purchase one-half of one Share of Common Stock (the “Warrants”),
pursuant to that certain Confidential Private Placement Memorandum dated June
22, 2018 (the “Memorandum”).

 

B.The Company wishes to sell to the Investor and the Investor wishes to purchase
from the Company the number of Units specified on the signature page hereof at
the price per Unit set forth in Section 2 hereof, subject to the terms,
conditions, and requirements contained in this Agreement.  

 

C.The Investor understands that the Company has the right, in its sole
discretion, to refuse to accept the Investor’s subscription in whole or in part
at any time and for any reason, including without limitation the Company’s
belief that the Investor does not meet the applicable suitability requirements
for participation in the Offering or that the investment is otherwise unsuitable
for the Investor.

 

NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained in this Agreement, the Company and the Investor hereby agree as
follows:

 

1.Sale of Units.  In accordance with the terms and conditions of this Agreement,
the Company hereby agrees to sell to the Investor, and the Investor hereby
agrees to purchase from the Company, on or before July 6, 2018, or such later
date on or before July 13, 2018, that the Company in its sole discretion chooses
(the “Closing Date”), the number of Units indicated on the signature page
hereof.  The obligation of the Company to sell the Units to the Investor is
subject to, among other things, the conditions that: (i) the Company receives
approval for the listing of the Shares on the NYSE American (the “Stock
Exchange” or “NYSE American”); and (ii) all other necessary regulatory approvals
are obtained prior to the Closing Date.

 

2.Purchase Price.  The purchase price (“Purchase Price”) for each Unit shall be
US$1.25.  The Investor shall pay such purchase price certified check or bank
draft payable to the Company (or by wire transfer, per instructions to be
provided upon request) and delivered with this executed Agreement:

 

2.1

a completed Investor Questionnaire (the “Investor Questionnaire”) attached
hereto as Exhibit “A” and, if the Investor is a resident of Canada and is:

 



 

 

 

 

 



--------------------------------------------------------------------------------

 

2.1.1

an Accredited Investor by virtue of the fact that the Investor falls within one
or more of the sub-paragraphs of the definition of Accredited Investor (a
“Canadian Accredited Investor”) set out in the Canadian Accredited Investor
Certificate (the “Canadian Accredited Investor Certificate”) attached hereto as
Exhibit “B”:

 

2.1.1.1

a completed Canadian Accredited Investor Certificate; and

 

2.1.1.2

if the Investor is an individual described in category (j), (k) or (l) of the
Canadian Accredited Investor Certificate and does not meet the higher financial
asset threshold set out in paragraph (j.1) of the Canadian Accredited Investor
Certificate, a completed Form 45-106F9 - Form for Individual Accredited
Investors, attached hereto as Exhibit C; or

 

2.1.2

an Ontario resident purchasing the Units pursuant to the “Family, Friends and
Business Associates” prospectus exemption contained in section 2.5 of National
Instrument 45-106 – Prospectus Exemptions (“NI 45‑106”) of the Canadian
Securities Administrators, a completed Form 45-106F12 - Ontario Risk
Acknowledgement Form for Family, Friend and Business Associate Investors,
attached hereto as Exhibit “ D”; and

 

2.2

any other further documentation as required under the applicable securities laws
or Stock Exchange or other regulatory authority.

Subscriptions for Units may be accepted or rejected by the Company for any or no
reason in its sole discretion.

3.Representations and Warranties of Investor.  The Investor represents and
warrants to the Company as follows (which representations and warranties shall
survive the Closing Date):

 

3.1

He, she or it has answered the questions contained in the Investor Questionnaire
and, as applicable, the Canadian Accredited Investor Certificate, the Form
45-106F9 - Form for Individual Accredited Investors or the Form 45-106F12 -
Ontario Risk Acknowledgement Form for Family, Friend and Business Associate
Investors (collectively, the “Canadian Exemption Certifications”), and made a
part hereof to the best of his, her or its knowledge and the answers thereto are
complete and accurate.  The Investor understands and agrees that, although such
answers will be kept strictly confidential, the Company may present such
Investor Questionnaire and, if applicable, the Canadian Exemption Certifications
to such parties as it deems advisable if called upon to establish the
availability under applicable securities laws of an exemption from
registration.  The Investor agrees to indemnify the Company, its agents,
officers, directors and shareholders, for any and all losses (including without
limitation attorneys' fees and other costs of investigating, prosecuting, or
defending any litigation claim) incurred by the Company as a result of its
reliance on the representations and warranties of Investor made in this
Agreement or any

2

 



 

 

 

 

 



--------------------------------------------------------------------------------

 

answers contained in the Investor Questionnaire and, if applicable, the Canadian
Exemption Certifications.

 

3.2

If the Investor is a corporation, limited liability company, partnership, trust,
or employee benefit plan, it is authorized to make the investment contemplated
herein, and the person signing this Agreement on behalf of such entity has been
duly authorized by such entity to do so.

 

3.3

This Agreement has been duly authorized, executed and delivered by the Investor
and constitutes the Investor’s legal, valid and binding obligation enforceable
in accordance with its terms.

 

3.4

The Investor is acquiring the Units as principal for the Investor’s own account
for investment and not with a view to resale or distribution.  The Investor
understands that the Shares and the Warrants have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “1933 Act”), or
applicable securities laws by reason of specific exemptions from the
registration provisions of the 1933 Act and applicable state securities laws
that depend upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Investor’s representations and warranties as
expressed in this Agreement and in the Investor Questionnaire.

 

3.5

The Company has advised the Investor, if the Investor is a resident of Canada,
that the Company is relying on an exemption from the requirements under
applicable Canadian securities laws to provide the Investor with a prospectus
and that no prospectus has been filed by the Company with any securities
commission in Canada in connection with the Offering, and as a consequence:

 

3.5.1

the Investor is restricted from using most of the civil remedies available under
applicable Canadian securities laws and certain protections, rights and remedies
provided by applicable Canadian securities laws, including statutory rights of
rescission or damages, will not be available to the Investor;

 

3.5.2

the Investor may not receive information that would otherwise be required to be
provided to the Investor under the applicable Canadian securities laws; and

 

3.5.3

the Investor is relieved from certain obligations that would otherwise apply
under the applicable Canadian securities laws.

 

3.6

The Investor: (i) has been furnished, has carefully read, understands and has
relied solely on (except as indicated in subsection (ii) below) the terms and
conditions of, and the information contained in, the Memorandum and this
Agreement (including all exhibits and all amendments thereto and hereto); (ii)
has been given the opportunity to ask questions of, and receive answers from,
the Company concerning the terms and conditions of this Agreement, the Units,
the Company and its business; and (iii) has not been furnished any literature or
written material relating

3

 



 

 

 

 

 



--------------------------------------------------------------------------------

 

to the Units, the Company or its business other than the Memorandum and this
Agreement (including all exhibits and amendments thereto and hereto).

 

3.7

The Investor recognizes that (i) the purchase of the Units involves a high
degree of risk and has taken full cognizance of and understands such risks, (ii)
that all information provided, if any, by the Company relating to its use of
proceeds, financial forecasts, and other information which is not of an
historical nature (“Forward-looking Information”), represents only the Company’s
good faith assessment of such Forward-looking Information, and is based upon
assumptions which the Company believes are reasonable, although no assurance
exists that such Forward-looking Information is accurate or will be fulfilled,
and (iii) that the Company has relied on the representations of the Investor as
set forth in this Agreement, in the Investor Questionnaire and, if applicable,
the Canadian Accredited Investor Certificate, in determining materiality for
purposes of satisfying the disclosure obligations of the Company and in
determining the availability of exemptions from (a) registration requirements
under applicable United States federal and state securities laws; and (b)
prospectus requirements under applicable Canadian securities laws.

 

3.8

The Investor is resident in the jurisdiction set out on the execution page of
the Investor Questionnaire, which address is the Investor’s residence or
principal place of business, and such address was not obtained or used solely
for the purpose of acquiring the Units.

 

3.9

The Investor fully understands and agrees that the Investor must bear the
economic risk of the purchase of the Units, including the Shares and the
Warrants, for an indefinite period of time because, among other reasons, neither
the Units, Shares nor the Warrants have been registered under the 1933 Act, or
the securities laws of any state, and therefore cannot be sold, pledged,
assigned or otherwise disposed of unless they are subsequently registered under
the 1933 Act and applicable state securities laws or exemptions from such
registration requirements are available.  The Investor further understands and
agrees that the Company will not honor any attempt by the Investor to sell,
pledge, transfer, or otherwise dispose of all or any portion of the Shares in
the absence of an effective registration statement under the 1933 Act and
applicable state securities laws or an unqualified opinion of counsel,
satisfactory in form and substance to the Company and its counsel, and obtained
at the expense of the Investor, that exemptions are available therefrom with
respect to such attempted disposition.

 

3.10

The Investor, if a resident of Canada, acknowledges that the certificates
representing the Shares and Warrants will bear a legend as of the Closing Date
substantially in the following form (and with the necessary information
inserted):

“Unless permitted under securities legislation, the holder of this security must
not trade the security before n, 2018.” (the date which is four months and one
day after the Closing Date will be inserted).

4

 



 

 

 

 

 



--------------------------------------------------------------------------------

 

3.11

The Investor (i) can bear the risk of losing the entire investment in the Units;
(ii) has overall commitments to other investments which are not readily
marketable that are not disproportionate to his, her or its net worth and the
investment in the Shares will not cause such overall commitments to become
excessive; (iii) has adequate means of providing for current needs and personal
contingencies and has no need for liquidity in the investment in the Units; and
(iv) has sufficient knowledge and experience in financial and business matters
such that he, she or it is capable, either alone, or together with one or more
advisors, of evaluating the risks and merits of investing in the Units.

 

3.12

The Investor has not incurred, and will not incur, directly or indirectly, as a
result of any action taken by the Investor, any liability for brokerage or
finder’s fees or agent’s commissions or any similar charges in connection with
this Agreement.

 

3.13

The Investor acknowledges that he, she or it must depend entirely upon his, her
or its own personal advisors for tax advice concerning an investment in the
Company, that the Company has not provided any information on tax matters, and
that any information provided to Investor by, or on behalf of, the Company is
not to be construed as tax advice to Investor from the Company or counsel to the
Company.  The Investor will rely solely on his, her or its own personal advisors
and not on any statements or representations of the Company or any of its agents
and understands that the Investor (and not the Company) shall be responsible for
the Investor’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement.

 

3.14

The Investor understands and agrees that the Company is issuing the Units to
him, her or it pursuant to the exemptions from federal and state securities
registration requirements under the 1933 Act. In connection therewith, the
Investor represents and warrants that the Investor qualifies as an “Accredited
Investor” as such term is defined under Rule 501 of the 1933 Act (a “U.S.
Accredited Investor”) and has confirmed that on the Investor Questionnaire
attached hereto as Exhibit “A”.  The Investor, if a resident of Canada (other
than a person that is not an individual who purchases as principal such number
of Units having an acquisition cost to person of not less than Cdn$150,000 paid
in cash at the time of Closing), also represents and warrants that the Investor
either:

 

3.14.1

qualifies as an “Accredited Investor” as such term is defined in NI 45-106, and
has confirmed same on the Canadian Accredited Investor Certificate attached
hereto as Exhibit “B” and that the Investor was not created or used solely to
purchase or hold securities as an Accredited Investor as described in paragraph
(m) of the definition of Accredited Investor set out in Exhibit “B”; or

 

3.14.2

is purchasing the Units pursuant to the “Family, Friends and Business
Associates” prospectus exemption and has confirmed that on the Investor
Questionnaire.

5

 



 

 

 

 

 



--------------------------------------------------------------------------------

If the Investor is a resident of Canada, is not an individual and purchases as
principal such number of Units having an acquisition cost to the Investor of not
less than Cdn$150,000 paid in cash at the time of Closing, such Investor also
represents and warrants that the Investor was not created, or is used, solely to
purchase or hold securities in reliance on the exemption from the prospectus
requirement set out in subsection 2.10(1) of NI 45-106.

 

3.15

The Investor agrees to comply with all securities laws and with the policies of
the Stock Exchange concerning the purchase of, the holding of, and the resale
restrictions applicable to, the Shares and the Warrants.  The Investor
recognizes that the securities laws and regulations of certain jurisdictions,
which may include the jurisdiction of which the Investor is a resident, may
impose additional requirements relating to this Offering and the Investor’s
purchase of the Shares and the Warrants.  The Investor hereby agrees to execute
and to comply with the terms of any additions, supplements or amendments to this
Agreement which are required by the Company.

 

3.16

The funds representing the aggregate purchase price in respect of the Units
which will be advanced by the Investor to the Company hereunder will not
represent proceeds of crime for the purpose of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) (the “PCMLTF Act”) and the
Investor acknowledges that the Company may in the future be required by law to
disclose the Investor’s name and other information relating to this Agreement
and the Investor’s subscription hereunder, on a confidential basis, pursuant to
the PCMLTF Act; to the best of the Investor’s knowledge, none of the
subscription funds to be provided hereunder (i) have been or will be obtained or
derived, directly or indirectly, from or related to any activity that is deemed
illegal under the laws of Canada or the United States or any other jurisdiction,
or (ii) are being tendered on behalf of a person or entity who has not been
identified to the Investor; the Investor shall promptly notify the Company if he
discovers that any such representation ceases to be true, and shall provide the
Company with appropriate information in connection therewith.

 

3.17

The Investor acknowledges that no agency, stock exchange or governmental agency,
securities commission or similar regulatory authority or other entity has
reviewed or passed on or made any finding or determination as to the merits of
or made any recommendation or endorsement with respect to the Shares and the
Warrants.

 

3.18

There is no government or other insurance covering the Shares or the Warrants.

 

3.19

The representations and warranties made in this Agreement, the Investor
Questionnaire and, if applicable, the Canadian Exemption Certifications, as well
as all other information that the Investor has provided to the Company, either
directly or indirectly, concerning the Investor’s financial position and
knowledge of financial and business matters, is correct and complete as of the
date hereof, and if there should be any material change in such information
prior to the issuance to Investor of the Shares, Investor will immediately
notify the Company.

6

 



 

 

 

 

 



--------------------------------------------------------------------------------

4.Registration.  The Company covenants to use its best efforts to file and have
declared effective by the Securities and Exchange Commission (the “SEC”) a
registration statement on Form S-3 registering the resale in the United States
by the Investor of the Shares and the Common Stock underlying the Warrants.
Investors who are residents of Canada acknowledge that the Shares will be
subject to a 4 month hold period in Canada under applicable Canadian securities
laws, regardless of whether or not the Company has filed and have declared
effective by the SEC a registration statement on Form S-3 registering the resale
in the United States by the Investor of the Shares.

5.Personal Information.  If the Investor is a resident of a jurisdiction of
Canada and is an individual, the Investor authorizes the indirect collection of
the Personal Information by the securities regulatory authority or regulator
(each as defined in National Instrument 14-101 - Definitions) and confirms that
the Investor has been notified by the Company: (a) that the Company will be
delivering the Personal Information to the securities regulatory authority or
regulator; (b) that the Personal Information is being collected by the
securities regulatory authority or regulator under the authority granted in
applicable securities laws; (c) that the Personal Information is being collected
for the purposes of the administration and enforcement of applicable securities
laws; and (d) that the title, business address and business telephone number of
the public official who can answer questions about the securities regulatory
authority’s or regulator’s indirect collection of the Personal Information is as
set out in Exhibit “E”.

6.Applicable Law; Venue.  This Agreement shall be construed in accordance with
and governed by the laws of the State of New York without reference to the
choice of law principles of any jurisdiction. THE INVESTOR IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND OF THE UNITED STATES LOCATED IN THE CITY OF NEW YORK, NEW
YORK, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE OFFERING AND AGREES NOT TO COMMENCE ANY SUIT, ACTION, OR
PROCEEDING RELATING THERETO EXCEPT IN SUCH COURTS.

7.Binding Effect.  Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their respective heirs,
executors, administrators, successors, legal representatives and assigns

8.Notice.  All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be deemed to have been given three business days after the date mailed when
mailed by registered or certified mail, postage prepaid, or the next business
day if sent by special courier such as FedEx (except that notice of change of
address shall be deemed given only when received), to the address shown on the
Company's records, in the case of the Investor, and of the Company's registered
office, in the case of the Company, or to such other names or addresses as the
Company or the Investor, as the case may be, shall designate by notice to the
other party in the manner specified in this Section.

9.Severability.  If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provisions or applications of this Agreement that can be given effect
without the invalid or unenforceable provision or application

7

 



 

 

 

 

 



--------------------------------------------------------------------------------

and shall not invalidate or render unenforceable the invalid or unenforceable
provision in any other jurisdiction or under any other circumstance.

10.Entire Agreement.  This Agreement, and the Units purchased hereunder,
constitute the entire agreement by and between the parties pertaining to the
subject matter hereof and supersede all prior and contemporaneous understandings
of the parties.  

11.Counterparts.  This Agreement may be executed in any number of counterparts,
and any party hereto may execute such counterpart, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute one and the same instrument.  This Agreement shall
become binding when either this Agreement or two or more counterparts hereto
shall have been executed and delivered by the parties hereto

12.Variation in Pronouns.  All pronouns shall be deemed to refer to masculine,
feminine, neuter, singular, or plural, as the identity of the person or persons
may require.

13.Counsel.  This Agreement and all other agreements related to the Offering
(the “Offering Agreements”) have been prepared by Duane Morris LLP, as counsel
to the Company (“Counsel”), after full disclosure of its representation of the
Company and with the consent and direction of the Company and the Investor.  The
Investor has reviewed the contents of the Offering Agreements and fully
understands their terms.  The Investor acknowledges that he, she or it is fully
aware of his, her or its right to the advice of counsel independent from that of
the Company, that Counsel has advised the Investor of such right and disclosed
to the Investor the risks in not seeking such independent advice, and that he,
she or it understands the potentially adverse interests of the parties with
respect to the Offering Agreements.  The Investor further acknowledges that no
representations have been made with respect to the tax or other consequences of
the Offering Agreements to the Investor and that he, she or it has been advised
of the importance of seeking independent counsel with respect to such
consequences.  By executing this Agreement, the Investor represents that he, she
or it has, after being advised of the potential conflicts between the Investor
and the Company with respect to the future consequences of the Offering
Agreements, either consulted independent legal counsel or elected,
notwithstanding the advisability of seeking such independent legal counsel, not
to consult such independent legal counsel.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]




8

 



 

 

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the duly authorized
officer of the Company and the undersigned Investor or its duly authorized
officer, as the case may be, as of the date first written beneath the signature
of such officer of the Company below.

 

INVESTOR SIGNATURE:

[If Investor(s) is/are (an) Individual(s)]

 

 

 

 

 

 

 

 

Individual

 

Social Security or Social Insurance Number

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Individual Co-Investor, if any

 

Social Security or Social Insurance Number

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

OR

 

 

 

 

 

[If Investor(s) is/are not (an) Individual(s)]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Corporation, Company,

Trust or Benefit Plan

 

Taxpayer Identification Number

 

 

 

 

 

 

 

By:

 

 

 

(Signature of Person Making Investment Decision)

 

 

 

 

Print Name:

 

 

 

 

 

 

Its:

 

 

 

(describe office or position held)

 

 

 

 

 

Date:

 

 




9

 



 

 

 

 

 



--------------------------------------------------------------------------------

Print Investor's Full Name(s):

 

 

_______________________________________________________

 

 

Number of Units subscribed for by Investor______________

 

 

Purchase Price for Units

(US$1.25 per Unit)US$_____________

 

 

ACCEPTED BY THE COMPANY:

PARAMOUNT GOLD NEVADA CORP.

 

 

 

By (Signature):

 

 

 

Print Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

10

 



 

 

 

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

 

INVESTOR QUESTIONNAIRE

 

(See Attached.)




 

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

INVESTOR QUESTIONNAIRE

____________________________

 

THIS QUESTIONNAIRE DOES NOT CONSTITUTE AN OFFER TO SELL OR A SOLICITATION OF AN
OFFER TO BUY A SECURITY. The sole purpose of this questionnaire is to establish
whether the individual or entity on whose behalf this questionnaire is completed
(the “Investor”) is a qualified investor to whom securities of Paramount Gold
Nevada  Corp. (the “Company”), may be offered and sold under applicable federal
and state securities laws.  The completed statement should indicate whether the
Investor has or can be attributed with such knowledge and experience in
financial and business matters as to be able to evaluate the merits and risks of
an investment and whether the Investor has the financial means to bear the
economic risks involved.

 

IMPORTANT:  This form of Investor Questionnaire has been prepared for use by
individuals and by entities such as partnerships, corporations and trusts.  If
the Investor is an entity, when completed this questionnaire should provide
information regarding the entity and not particular partners, officers,
directors, trustees or beneficiaries of the entity, unless specifically
requested.  Notwithstanding the foregoing, in the case of partnerships,
corporations and trusts formed specifically for the purpose of participating in
this investment, a questionnaire must be completed by each partner, shareholder,
and beneficiary.

 

1.

IF THE INVESTOR IS ONE OR MORE INDIVIDUALS:

 

a.Name(s) of individual(s):

 

 

 

b.Address(es) of individual(s):

 

 

 

 

 

 

 

c.Telephone number(s) of individual(s):  ( _____ )

d.Fax number(s) of individual(s):  (_____)

e.Email address of individual(s):  

 

f.Occupation(s) of individual(s):

 

g.Name(s) of employer(s):

 

A-2

 

 

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

h.Address(es) of employer(s):

 

 

 

 

 

2.IF THE INVESTOR IS AN ENTITY

 

a.Name of entity:

 

b.Form of entity:

(partnership, corporation, trust, etc.)

 

c.Date of organization of entity:

 

d.Address of entity:

 

 

 

e.Telephone number of entity:( _____ )

 

f.Fax number of entity:  (______)

 

g.Email address of entity:  

 

 

h.

Please name the authorized representative(s) of the entity who will be acting
for the entity in connection with its potential investment in the Company:

 

 

 

i.Type of business entity is engaged in:

 

 

 

3.

Please state the amount, in United States dollars, of the Investor's potential
investment in the Company:

 

$ .

 

 

4.

The Investor is one or more of the following:

 

 

 

_________

a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with a spouse in excess

A-3

 

 

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

of $300,000 in each of those years and who reasonably expects to reach the same
income level in the current year;

 

 

_________

a natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of purchase exceeds $1,000,000, excluding the value
of the primary residence of such natural person, calculated by subtracting from
the estimated fair market value of the property the amount of debt secured by
the property, up to the estimated fair market value of the property;

 

 

_________

a trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment;

 

 

_________

a bank as defined in Section 3(a)(2) of the Securities Act of 1933 (the “Act”)
or a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Act whether acting in its individual or fiduciary capacity;

 

 

_________

a broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934;

 

 

_________

an insurance company as defined in Section 2(13) of the Act;

 

 

_________

an investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of the Investment
Company Act of 1940;

 

 

_________

a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

 

_________

a plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, where such plan has total assets in excess of
$5,000,000.

 

 

_________

an employee benefit plan within the meaning of Title 1 of the Employee
Retirement Income Security Act of 1974, where the investment decision is made by
a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, savings and loan association, insurance company, or registered investment
adviser, or an employee benefit plan that has total assets in excess of
$5,000,000, or if a self-directed plan the investment decisions are made solely
by persons that are accredited investors;

A-4

 

 

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

 

_________

a private business development company, as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

 

_________

an organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

 

 

_________

a director or executive officer of the Company;

 

 

_________

an entity in which all of the equity investors is a person described above.

 

 

5.

Additionally, the Investor, if a resident of Canada, is one or more of the
following:

 

 

_________

(a)  purchasing the Units as principal and is an “Accredited Investor” within
the meaning of National Instrument 45-106 entitled “Prospectus Exemptions” (“NI
45-106”) by virtue of the fact that the Investor falls within one or more of the
subparagraphs of the definition of “Accredited Investor” set out in Exhibit “B”
(YOU MUST ALSO COMPLETE EXHIBIT “B” ATTACHED TO THIS INVESTOR QUESTIONNAIRE AND,
IF APPLICABLE, EXHIBIT “C”); or

 

 

________

(b)  a non-individual purchasing as principal such number of Units having an
acquisition cost to the Investor of not less than Cdn$150,000 paid in cash at
the time of Closing; or

 

 

_________

(c)  purchasing the Units as principal and is (please check the appropriate
boxES; Ontario residents must also complete EXHIBIT “D”):

Part A – Direct relationship with the Company (or affiliate)

 

☐

(a)

a ☐ director, ☐ executive officer or ☐ control person of the Company (as such
terms are defined in NI 45-106) or of an affiliate of the Company; or

 

☐

(b)

a founder of the Company;

Part B – Family relationship

 

☐

(c)

☐ a spouse, ☐ a parent, ☐ a grandparent, ☐ a brother, ☐ a sister, ☐ a child or ☐
a grandchild of {specify person} ____________________________, who is ☐ a
director, ☐ an executive officer or ☐ a control person of the Company or of an
affiliate of the Company;

A-5

 

 

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

☐

(d)

☐ a parent, ☐ a grandparent, ☐ a brother, ☐ a sister, ☐ a child or ☐ a
grandchild of the spouse of {specify person} ____________________________, who
is ☐ a director, ☐ an executive officer or ☐ a control person of the Company or
of an affiliate of the Company

 

☐

(e)

☐ a spouse, ☐ a parent, ☐ a grandparent, ☐ a brother, ☐ a sister, ☐ a child or ☐
a grandchild of {specify person} ____________________________, who is a founder
of the Company

 

☐

(f)

☐ a parent, ☐ a grandparent, ☐ a brother, ☐ a sister, ☐ a child or ☐ a
grandchild of the spouse of {specify person} ____________________________, who
is a founder of the Company

Part C – Close personal friend

 

☐

(g)

a close personal friend of {specify person} ____________________________, who is
☐ a director, ☐ an executive officer or ☐ a control person of the Company or of
an affiliate of the Company, and whom the Investor has known for _________ years

 

 

(h)

a close personal friend of {specify person} ____________________________, who is
a founder of the Company, and whom the Investor has known for _________ years

{Note that a “close personal friend” of a specified person is someone who knows
the specified person well enough and has known the specified person for a
sufficient period of time to be in a position to assess the specified person’s
capabilities and trustworthiness and to obtain information from the specified
person with respect to this investment. To be a “close personal friend”, your
relationship with the specified person must be direct. If your relationship with
the specified person is primarily founded on participation in an internet forum,
you are not considered to be a “close personal friend”. If you are a relative, a
member of the same club, organization, association or religious group, a
co-worker, colleague or associate at the same workplace, a client, customer,
former client or former customer, or connected through social media, you are not
necessarily a “close personal friend”. To determine whether you are a “close
personal friend”, consider matters such as the frequency of contact you have
with the specified person and the level of trust and reliance in your
relationship.}

A-6

 

 

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

Part D – Close business associate

 

☐

(i)

a close business associate of {specify person} ____________________________, who
is ☐ a director, ☐ an executive officer or ☐ a control person of the Company or
of an affiliate of the Company, and whom the Investor has known for _________
years

 

☐

(j)

a close business associate of {specify person} ____________________________, who
is a founder of the Company, and whom the Investor has known for _________ years

{Note that a “close business associate” of a specified person is someone who has
had sufficient prior business dealings with the specified person to be in a
position to assess the specified person’s capabilities and trustworthiness and
to obtain information from the specified person with respect to this investment.
To be a “close business associate”, your relationship with the specified person
must be direct. If your relationship with the specified person is primarily
founded on participation in an internet forum, you are not considered to be a
“close business associate”. If you are a member of the same club, organization,
association or religious group, a co-worker, colleague or associate at the same
workplace, a client, customer, former client or former customer, or connected
through social media, you are not necessarily a “close business associate”. To
determine whether you are a “close business associate”, consider matters such as
the frequency of contact you have with the specified person and the level of
trust and reliance in your relationship.}

Part E – Corporate or other entities / trusts

 

☐

(k)

a person of which a majority of the voting securities are beneficially owned by
persons described in Parts A to D of paragraph 5(c) of this certificate, as
specified below in this Part E

{name each relevant person and describe how that person fits within a category
described in Parts A to D of paragraph 5(c) of this certificate}

 

☐

(l)

a person of which a majority of the directors are persons described in Parts A
to D of paragraph 5(c) of this certificate, as specified below in this Part E

{name each relevant person and describe how that person fits within a category
described in Parts A to D of paragraph 5(c) of this certificate}

 

☐

(m)

a trust or estate of which all the beneficiaries are persons described in Parts
A to D of paragraph 5(c) of this certificate, as specified below in this Part E

{name each relevant person and describe how that person fits within a category
described in Parts A to D of paragraph 5(c) of this certificate}

A-7

 

 

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

☐

(n)

a trust or estate of which a majority of the trustees or executors are persons
described in Parts A to D of paragraph 5(c) of this certificate, as specified
below in this Part E

{name each relevant person and describe how that person fits within a category
described in Parts A to D of paragraph 5(c) of this certificate}

NameCategory

 

 

 

 

 

6.

If the Investor is a resident of Canada, check the following if applicable:

 

 

_________

the Investor is a registrant pursuant to applicable Canadian securities laws;
and/or

 

 

________

the Investor is an insider of the Company pursuant to applicable Canadian
securities laws.

 

 

7.

In furnishing the above information, the Investor, and if the Investor is an
entity, the individual executing and delivering this questionnaire on behalf of
the entity, acknowledge that the Company will be relying thereon in determining,
among other things, whether there is reasonable grounds to believe that the
Investor qualifies as a purchaser of shares of the Company's securities.  To the
best of the Investor's information and belief, the above information supplied by
the Investor is true and correct in all respects and the Investor represents and
warrants to the Company as follows:

 

 

(a)

The answers to the above questions may be relied upon by the Company in
determining whether the offering in which the Investor proposes to participate
is exempt from registration under the Act and from registration or qualification
under the securities laws of various states.

 

 

(b)

The Investor will notify the Company immediately of any material change in any
statement made herein occurring prior to the closing of any purchase by the
Investor of securities of the Company.

 

8.

The Investor is able to bear the economic risk of the proposed investment and at
the present time could afford a complete loss of such investment.

 

 

A-8

 

 

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Investor Questionnaire as
of June___ , 2018.

 

 

IF INVESTOR IS AN ENTITY:

 

 

 

(Name of Entity - Please Print)

 

 

By:

 

Name

 

Title

 

IF INVESTOR IS ONE OR MORE

INDIVIDUALS (all individuals must sign)

 

 

 

(Name - Please Print)

 

 

Signature

 

Verification of status – for internal purposes

{This will be completed by the relevant director, executive officer, control
person or founder if the Subscriber is a person described in Parts B to E of
paragraph 5(c) of this certificate. The Subscriber should leave this box
blank.}  

The undersigned is {check the applicable boxes} ☐ a director, ☐ an executive
officer or ☐ a control person of the Company or of an affiliate of the Company,
or is ☐ a founder of the Company, and confirms that the Subscriber fits within
the category of person which the Subscriber has indicated in this certificate.

Name:

 

Signature:

 

Date:

 

 

A-9

 

 

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

As used in this certificate, the following terms have the following meanings.

Affiliation: An issuer is an affiliate of another issuer if:

 

(a)

one of them is the subsidiary of the other; or

 

(b)

each of them is controlled by the same person.

“executive officer” means, for an issuer, an individual who is:

 

(a)

a chair, vice-chair or president;

 

(b)

a vice-president in charge of a principal business unit, division or function
including sales, finance or production; or

(c)performing a policy-making function in respect of the issuer.

“founder” means, in respect of an issuer, a person who:

 

(a)

acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer; and

 

(b)

at the time of the distribution or trade is actively involved in the business of
the issuer.

“spouse” means an individual who:

 

(a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual;

 

(b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or

 

(c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 

 

 

 

A-10

 

 

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

 

CANADIAN ACCREDITED INVESTOR CERTIFICATE

 

 

 

TO BE COMPLETED ONLY IF (1) THE INVESTOR IS RESIDENT IN CANADA; AND (2) THE
INVESTOR HAS COMPLETED 5(a) OF THE INVESTOR QUESTIONNAIRE.

 

(See Attached.)

 

 

 

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

cANADIAN ACCREDITED INVESTOR CERTIFICATE

TO:Paramount Gold Nevada Corp.  (the “Company”)

 

In connection with the issuance by the Company of common stock and warrants to
the undersigned, the undersigned hereby represents, warrants and certifies to
the Company that:

 

1.

the undersigned is an “Accredited Investor” as defined in NI 45-106 or section
73.3 of the Securities Act (Ontario), on the basis that the undersigned fits
within the category of Accredited Investor which the undersigned has indicated
below; and

 

2.

the undersigned was not created and is not being used solely to purchase or hold
securities as an Accredited Investor described in paragraph (m) below.

 

The undersigned has indicated below the categories which the undersigned
satisfies in order to qualify as an “Accredited Investor” [Please initial or
place a checkmark above the line to the left of each applicable item, complete
the relevant information, if applicable, and sign this certificate].

 

_____ (a)

a Schedule I, II or III bank, or a Canadian financial institution

_____ (b)

the Business Development Bank of Canada

_____ (c)

a subsidiary of any person referred to in paragraph (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary

_____ (d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer

 

_____ (e)

an individual registered under the securities legislation of a jurisdiction of
Canada as a representative of a person referred to in paragraph (d)

_____ (e.1)

an individual formerly registered under the securities legislation of a
jurisdiction of Canada, other than an individual formerly registered solely as a
representative of a limited market dealer under one or both of the Securities
Act (Ontario) or the Securities Act (Newfoundland and Labrador)

_____ (f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada

_____ (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec

_____ (h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government

_____ (i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada

B-1

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

_____ (j)

an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that, before taxes but net of any
related liabilities, exceeds Cdn$1,000,000

{Note: Financial assets include cash and securities, but do not include a
personal residence – see the definition of “financial assets” later in this
certificate. Financial assets are generally liquid or relatively easy to
liquidate. You must subtract any liabilities related to your financial assets to
calculate your net financial assets—see the definition of “related liabilities”.
Financial assets held in a group RRSP under which you do not have the ability to
acquire the financial assets and deal with them directly are not considered to
be beneficially owned by you. If you meet the higher financial asset threshold
set out in paragraph (j.1), then initial paragraph (j.1) instead of this
paragraph (j).}

{Note: If you are an accredited investor described in this paragraph (j), and do
not meet the higher financial asset threshold set out in paragraph (j.1), you
must deliver a completed Form 45-106F9 – Form for Individual Accredited
Investors (Exhibit “C”).}

_____ (j.1)

an individual who beneficially owns financial assets having an aggregate
realizable value that, before taxes but net of any related liabilities, exceeds
Cdn$5,000,000

{Note: The financial assets of your spouse (including financial assets in a
spousal RRSP) cannot be included in the calculation of net financial assets
under this paragraph (j.1).}

_____ (k)

an individual whose net income before taxes exceeded Cdn$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded Cdn$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year

{Note: If you are an accredited investor described in this paragraph (k), you
must deliver a completed Form 45-106F9 – Form for Individual Accredited
Investors (Exhibit “C”).}

_____ (l)

an individual who, either alone or with a spouse, has net assets of at least
Cdn$5,000,000

{Note: To calculate net assets, take the value of your total assets (which may
include a personal residence) and subtract your total liabilities (which may
include a mortgage). The value attributed to assets should reasonably reflect
their estimated fair value. Income tax should be considered a liability if the
obligation to pay it is outstanding at the time of the subscription.}

{Note: If you are an accredited investor described in this paragraph (l), you
must deliver a completed Form 45-106F9 – Form for Individual Accredited
Investors (Exhibit “C”).}

_____ (m)

a person, other than an individual or investment fund, that has net assets of at
least Cdn$5,000,000 as shown on its most recently prepared financial statements

_____ (n)

an investment fund that distributes or has distributed its securities only to:

 

(i)

a person that is or was an accredited investor at the time of the distribution;

 

(ii)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 (Minimum amount investment), or 2.19 (Additional investment in
investment funds) of NI 45-106; or

B-2

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

 

(iii)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 (Investment fund reinvestment) of NI 45-106

_____ (o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt

_____ (p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be

_____ (q)

a person acting on behalf of a fully managed account managed by that person, if
that person is registered or authorized to carry on business as an adviser or
the equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction

_____ (r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded

_____ (s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function

_____ (t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors

{Note: If you have initialed this paragraph (t), name each owner of an interest,
and indicate the category of accredited investor into which that person fits (by
reference to the paragraph numbers in this Exhibit “B”). If a person named below
is a director required by law to own a voting security, and that person is not
an accredited investor, indicate “director” under Category.}

NameCategory

 

 

 

 

_____ (u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser

_____ (v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor

B-3

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

_____ (w)

a trust established by an accredited investor for the benefit of the accredited
investor’s family members of which a majority of the trustees are accredited
investors and all of the beneficiaries are the accredited investor’s spouse, a
former spouse of the accredited investor or a parent, grandparent, brother,
sister, child or grandchild of that accredited investor, of that accredited
investor’s spouse or of that accredited investor’s former spouse

{Note: If you have initialed this paragraph (w), name the person who established
the trust and each trustee, and indicate the category of accredited investor
into which that person fits (by reference to the paragraph numbers in this
Exhibit “B”). If a person named below is not an accredited investor, indicate
“N/A” under Category.}

NameCategory

Person who
established trust:

Trustee:

Trustee:

Trustee:

 

Dated this _________ day of June___, 2018.

 

If a trust, partnership or other entity:

 

If an individual:

 

 

 

Name of Entity

 

 

Signature

Type of Entity

 

Name of Individual

Signature of Person Signing

 

 

Title of Person Signing

 

 

 

As used in this certificate, the following terms have the following meanings.

“Canadian financial institution” means:

(a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act; and

(b)

in Ontario, also means a loan corporation, trust company, trust corporation,
insurance company, treasury branch, credit union, caisse populaire, financial
services cooperative or credit union league or federation that is authorized by
a statute of Canada or Ontario to carry on business in Canada or Ontario, as the
case may be; and

(c)

outside of Ontario, also means a loan corporation, trust company, trust
corporation, insurance company, treasury branch, credit union, caisse populaire,
financial services cooperative, or league

B-4

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

that, in each case, is authorized by an enactment of Canada or a jurisdiction of
Canada to carry on business in Canada or a jurisdiction of Canada.

“eligibility adviser” means:

(a)

a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed; and

(b)

in Manitoba, also means a lawyer who is a practicing member in good standing
with a law society of a jurisdiction of Canada or a public accountant who is a
member in good standing of an institute or association of chartered accountants,
certified general accountants or certified management accountants in a
jurisdiction of Canada provided that the lawyer or public accountant must not:

 

(i)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons; and

 

(ii)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months.

“executive officer” means, for an issuer, an individual who is:

(a)

a chair, vice-chair or president;

(b)

a vice-president in charge of a principal business unit, division or function
including sales, finance or production; or

(c)

performing a policy-making function in respect of the issuer.

“financial assets” means:

(a)

cash;

(b)

securities; or

(c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation.

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada.

“founder” means, in respect of an issuer, a person who:

 

(a)

acting alone, in conjunction, or in concert with one or more persons, directly
or indirectly, takes the initiative in founding, organizing or substantially
reorganizing the business of the issuer; and

 

(b)

at the time of the distribution or trade is actively involved in the business of
the issuer.

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction.

“investment fund” has the same meaning as in National Instrument 81-106 —
Investment Fund Continuous Disclosure and means a mutual fund or a
non-redeemable investment fund.

B-5

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

“jurisdiction of Canada” means a province or territory of Canada.

“non-redeemable investment fund” means an issuer:

(a)

whose primary purpose is to invest money provided by its securityholders;

(b)

that does not invest:

 

(i)

for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund; or

 

(ii)

for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund; and

(c)

that is not a mutual fund.

“person” includes:

(a)

an individual;

(b)

a corporation;

(c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not; and

(d)

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative.

“related liabilities” means:

(a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets; or

(b)

liabilities that are secured by financial assets.

“spouse” means an individual who:

(a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual;

(b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender; or

(c)

in Alberta, is an individual referred to in paragraph (a) or (b), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 

B-6

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT “C”

THIS EXHIBIT “C” MUST BE COMPLETED IF THE INVESTOR:

•

IS SUBSCRIBING UNDER THE “ACCREDITED INVESTOR” EXEMPTION SET OUT IN SECTION 3.1
OF THE AGREEMENT TO WHICH THIS EXHIBIT “C” IS ATTACHED;

•

IS AN INDIVIDUAL DESCRIBED IN CATEGORY (j), (k) OR (l) OF THE CANADIAN
ACCREDITED INVESTOR CERTIFICATE (EXHIBIT “B”); AND

•

DOES NOT MEET THE HIGHER FINANCIAL ASSET THRESHOLD SET OUT IN PARAGRAPH (j.1) OF
THE CANADIAN ACCREDITED INVESTOR CERTIFICATE.

FORM 45-106F9

FORM FOR INDIVIDUAL ACCREDITED INVESTORS

Warning!

This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.

 

SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER

1. About your investment

Type of securities:  Units

Issuer:  Paramount Gold Nevada Corp.

Purchased from: Paramount Gold Nevada Corp.

SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER

2. Risk acknowledgement

This investment is risky. Initial that you understand that:

Your initials

Risk of loss – You could lose your entire investment of $_____________________.
(Instruction: Insert the total dollar amount of the investment.)

 

Liquidity risk – You may not be able to sell your investment quickly – or at
all.

 

Lack of Information – You may receive little or no information about your
investment.

 

Lack of advice – You will not receive advice from the salesperson about whether
this investment is suitable for you unless the salesperson is registered. The
salesperson is the person who meets with, or provides information to, you about
making this investment. To check whether the salesperson is registered, go to
www.aretheyregistered.ca.

 

C-1

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

3. Accredited investor status

You must meet at least one of the following criteria to be able to make this
investment. Initial the statement that applies to you. (You may initial more
than one statement.) The person identified in section 6 is responsible for
ensuring that you meet the definition of accredited investor. That person, or
the salesperson identified in section 5, can help you if you have questions
about whether you meet these criteria.

Your initials

•Your net income before taxes was more than Cdn$200,000 in each of the 2 most
recent calendar years, and you expect it to be more than Cdn$200,000 in the
current calendar year. (You can find your net income before taxes on your
personal income tax return.)

 

•Your net income before taxes combined with your spouse’s was more than
Cdn$300,000 in each of the 2 most recent calendar years, and you expect your
combined net income before taxes to be more than Cdn$300,000 in the current
calendar year.

 

•Either alone or with your spouse, you own more than Cdn$1 million in cash and
securities, after subtracting any debt related to the cash and securities.

 

•Either alone or with your spouse, you have net assets worth more than Cdn$5
million. (Your net assets are your total assets (including real estate) minus
your total debt.)

 

4. Your name and signature

By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.

First and last name (please print):

Signature:

Date:

SECTION 5 TO BE COMPLETED BY THE SALESPERSON

5. Salesperson information

(Instruction: The salesperson is the person who meets with, or provides
information to, the purchaser with respect to making this investment. That could
include a representative of the issuer or selling security holder, a registrant
or a person who is exempt from the registration requirement.)

First and last name of salesperson (please print):

Telephone:

Email:

Name of firm (if registered):

SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER

6. For more information about this investment

 

Paramount Gold Nevada Corp.

65 Anderson Street, Winnemucca, Nevada  89445

Attention:  Carlo Buffone, Chief Financial Officer
Phone: 613 226-9881
Email: carlo@paramountnevada.com

Website: www.paramountnevada.com

 

For more information about prospectus exemptions, contact your local securities
regulator. You can find contact information at www.securities-administrators.ca.

(The Investor should keep one copy of this form (signed by the Investor) for the
Investor’s records.)

 

C-2

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT “D”

THIS EXHIBIT “D” IS IN THE FORM REQUIRED UNDER APPLICABLE SECURITIES LAWS AND
MUST BE COMPLETED IF THE INVESTOR IS RESIDENT IN THE PROVINCE OF ONTARIO AND THE
INVESTOR IS SUBSCRIBING UNDER THE “FAMILY, FRIENDS AND BUSINESS ASSOCIATES”
EXEMPTION.

FORM 45‑106F12

ONTARIO RISK ACKNOWLEDGEMENT FORM FOR FAMILY, FRIEND AND BUSINESS ASSOCIATE
INVESTORS

 

Warning!

This investment is risky. Don’t invest unless you can afford to lose
all the money you pay for this investment.

 

SECTION 1 TO BE COMPLETED BY THE ISSUER

1. About your investment

Type of securities: Units

Issuer: Paramount Gold Nevada Corp.

SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER

2. Risk acknowledgement

This investment is risky. Initial that you understand that:

Your initials

Risk of loss – You could lose your entire investment of $_____________________.
{Instruction: Insert the total dollar amount of the investment.}

 

Liquidity risk – You may not be able to sell your investment quickly – or at
all.

 

Lack of Information –  You may receive little or no information about your
investment.  The information you receive may be limited to the information
provided to you by the family member, friend or close business associate
specified in Section 3 of this form.

 

3. Family, Friends or Business Associate Status

You must meet one of the following criteria to be able to make this investment.
Initial the statement that applies to you.

Your initials

A)  You are:

 

1.[check all applicable boxes]

[ ]a director of the issuer or an affiliate of the issuer

[ ]an executive officer of the issuer or an affiliate of the issuer

[ ]a control person of the issuer or an affiliate of the issuer

[ ]a founder of the issuer

OR

 

2.[check all applicable boxes]

[ ]a person of which a majority of the voting securities are beneficially owned
by, or a majority of the directors are, (i) individuals listed in (1) above
and/or (ii) family members, close personal friends or close business associates
of individuals listed in (1) above

[ ]a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are (i) individuals listed in (1) above and/or (ii) family
members, close personal friends or close business associates of individuals
listed in (1) above

 

D-1

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

B)  You are a family member of ____________________ [Instruction: Insert the
name of the person who is your relative either directly or through his or her
spouse], who holds the following position at the issuer or an affiliate of the
issuer: ____________________.

You are the ____________________ of that person or that person's spouse.

[Instruction: To qualify for this investment, you must be (a) the spouse of the
person listed above or (b) the parent, grandparent, brother, sister, child or
grandchild of that person or that person’s spouse.]

 

C)  You are a close personal friend of ____________________ [Instruction: Insert
the name of your close personal friend], who holds the following position at the
issuer or an affiliate of the issuer: ____________________.

You have known that person for _____ years.

 

D) You are a close business associate of ____________________ [Instruction:
Insert the name of your close business associate], who holds the following
position at the issuer or an affiliate of the issuer: ____________________.

You have known that person for _____ years.

 

4. Your name and signature

By signing this form, you confirm that you have read this form and you
understand the risks of making this investment as identified in this form.  You
also confirm that you are eligible to make this investment because you are a
family member, close personal friend or close business associate of the person
identified in section 5 of this form.

First and last name (please print):

Signature:

Date:

SECTION 5 TO BE COMPLETED BY PERSON WHO CLAIMS THE CLOSE PERSONAL RELATIONSHIP,
if applicable.

5. Contact Person at the issuer or an Affiliate of the issuer

[Instruction: To be completed by the director, executive officer, control person
or founder with whom the purchaser has a close personal relationship indicated
under sections 3B, C or D of this form.]

By signing this form, you confirm that you have, or your spouse has, the
following relationship with the purchaser: [check the box that applies]

[ ]family relationship as set out in section 3B of this form

[ ]close personal friendship as set out in section 3C of this form

[ ]close business associate relationship as set out in section 3D of this form

First and last name of contact person (please print):

Position with the issuer or affiliate of the issuer (director, executive
officer, control person or founder):

 

Telephone:

Email:

Signature:

Date:

 

 

[The remainder of this page is intentionally left blank]




D-2

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

SECTION 6 TO BE COMPLETED BY THE ISSUER

6. For more information about this investment

 

Paramount Gold Nevada Corp.

65 Anderson Street, Winnemucca, Nevada  89445

Attention:  Carlo Buffone, Chief Financial Officer
Phone: 613 226-9881
Email: carlo@paramountnevada.com
Website: www.paramountnevada.com

For more information about prospectus exemptions, contact your local securities
regulator.  You can find contact information at
www.securities‑administrators.ca.

Signature of executive officer of the issuer (other than the purchaser):

 

 

 

Date:

 

(The Investor, contact person at the issuer and the issuer must receive a copy
of the form signed by the Investor.)

 

D-3

DM3\5243217.4



 

 

 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT “E”
CONTACT INFORMATION

Alberta Securities Commission

Suite 600, 250—5th Street SW

Calgary, Alberta  T2P 0R4

Telephone: (403) 297-6454

Toll free in Canada: 1-877-355-0585

Facsimile: (403) 297-2082
Public official contact regarding indirect collection of information: FOIP
Coordinator

British Columbia Securities Commission

P.O. Box 10142, Pacific Centre

701 West Georgia Street

Vancouver, British Columbia  V7Y 1L2

Inquiries: (604) 899-6854

Toll free in Canada: 1-800-373-6393

Facsimile: (604) 899-6581

Email: FOI-privacy@bcsc.bc.ca
Public official contact regarding indirect collection of information: FOI
Inquiries

The Manitoba Securities Commission

500-400 St. Mary Avenue

Winnipeg, Manitoba  R3C 4K5

Telephone: (204) 945-2561

Toll free in Manitoba: 1-800-655-5244

Facsimile: (204) 945-0330
Public official contact regarding indirect collection of information: Director

Financial and Consumer Services Commission (New Brunswick)

85 Charlotte Street, Suite 300

Saint John, New Brunswick  E2L 2J2

Telephone: (506) 658-3060

Toll free in Canada: 1-866-933-2222

Facsimile: (506) 658-3059

Email: info@fcnb.ca
Public official contact regarding indirect collection of information: Chief
Executive Officer and Privacy Officer

Government of Newfoundland and Labrador
Financial Services Regulation Division

P.O. Box 8700

Confederation Building

2nd Floor, West Block

Prince Philip Drive

St. John’s, Newfoundland and Labrador A1B 4J6

Attention: Director of Securities

Telephone: (709) 729-4189

Facsimile: (709) 729-6187
Public official contact regarding indirect collection of information:
Superintendent of Securities

Government of the Northwest Territories

Office of the Superintendent of Securities

P.O. Box 1320

Yellowknife, Northwest Territories  X1A 2L9

Telephone: (867) 767-9305

Facsimile: (867) 873-0243
Public official contact regarding indirect collection of information:
Superintendent of Securities

Nova Scotia Securities Commission

Suite 400, 5251 Duke Street

Duke Tower

P.O. Box 458

Halifax, Nova Scotia  B3J 2P8

Telephone: (902) 424-7768
Facsimile: (902) 424-4625
Public official contact regarding indirect collection of information: Executive
Director

Government of Nunavut

Department of Justice

Legal Registries Division

P.O. Box 1000, Station 570

1st Floor, Brown Building

Iqaluit, Nunavut  X0A 0H0

Telephone: (867) 975-6590

Facsimile: (867) 975-6594
Public official contact regarding indirect collection of information:
Superintendent of Securities

DM3\5243217.5

--------------------------------------------------------------------------------

 

Ontario Securities Commission

20 Queen Street West, 22nd Floor

Toronto, Ontario  M5H 3S8

Telephone: (416) 593-8314

Toll free in Canada: 1-877-785-1555

Facsimile: (416) 593-8122

Email: exemptmarketfilings@osc.gov.on.ca

Public official contact regarding indirect collection of information: Inquiries
Officer

Prince Edward Island Securities Office

95 Rochford Street, 4th Floor Shaw Building

P.O. Box 2000

Charlottetown, Prince Edward Island  C1A 7N8

Telephone: (902) 368-4569

Facsimile: (902) 368-5283
Public official contact regarding indirect collection of information:
Superintendent of Securities

Autorité des marchés financiers

800, Square Victoria, 22e étage

C.P. 246, Tour de la Bourse

Montréal, Québec  H4Z 1G3

Telephone: (514) 395-0337 or 1-877-525-0337

Facsimile: (514) 873-6155 (For filing purposes only)

Facsimile: (514) 864-6381 (For privacy requests only)

Email: financementdessocietes@lautorite.qc.ca

(For corporate finance issuers);

fonds_dinvestissement@lautorite.qc.ca (For investment fund issuers)

Public official contact regarding indirect collection of information: Secrétaire
générale

Financial and Consumer Affairs Authority of Saskatchewan

Suite 601—1919 Saskatchewan Drive

Regina, Saskatchewan  S4P 4H2

Telephone: (306) 787-5842

Facsimile: (306) 787-5899
Public official contact regarding indirect collection of information: Director

Government of Yukon

Department of Community Services

Office of the Superintendent of Securities

307 Black Street

Whitehorse, Yukon  Y1A 2N1

Telephone: (867) 667-5466

Facsimile: (867) 393-6251

Email: securities@gov.yk.ca

Public official contact regarding indirect collection of information:
Superintendent of Securities

 

 

 

B-2

DM3\5243217.5